Citation Nr: 1451601	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to October 1991, December 2002 to November 2003, and June 2006 to October 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System. 

In August 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days to allow the Veteran to submit additional evidence, and a transcript of the hearing is of record.  

When this case was before the Board in March 2014, it was remanded for further development.


FINDINGS OF FACT

1.  For the period prior to January 17, 2012, the manifestations of the Veteran's IBS most nearly approximated diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

2.  On and after January 17, 2012, the Veteran's IBS has resulted in loss of anal sphincter control, with extensive leakage and fairly frequent involuntary bowel movements. 




CONCLUSIONS OF LAW

1.  Prior to January 17, 2012, the criteria for a disability rating for IBS in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319, 7332 (2014).

2.  The criteria for a disability rating of 60 percent, but not higher, have been met for the period beginning January 17, 2012, for IBS, with residual loss of sphincter control.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319, 7332 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice for the IBS claim in letters mailed in February 2011, prior to the initial adjudication of the claim.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected IBS, most recently in June 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  Additionally, in August 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Board notes that the RO has evaluated the Veteran's disability under Diagnostic Code 7319, the code used for evaluating irritable colon syndrome (spastic colitis, mucus colitis, etc.).  Under that code, where the irritable colon syndrome is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, a 30 percent rating is assigned.  This is the maximum rating authorized under Diagnostic Code 7319.  In a November 2011 RO decision, a 30 percent rating was assigned from the date of the Veteran's initial claim.  The Veteran disagreed with this evaluation, and in his January 2012 VA Form 9 he asserted that a higher evaluation is warranted under Diagnostic Code 7332. 

Diagnostic Code 7332 is used for evaluating disabilities of the rectum and anus and impairment of sphincter control.  Under this code a 60 percent disability rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent disability rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114. 

The Veteran was afforded a VA examination in February 2011.  At that time, the Veteran reported that he started having early satiety in January 2009.  Since that time, he began experiencing alternating episodes of diarrhea, characterized as loose not watery, with constipation over the same time frame.  He also stated he experienced crampy abdominal pain in his lower mid abdominal area, which was not relieved by defecation.   He denied fecal incontinence or weight change.  The examiner indicated the Veteran's bowel sounds were normal, and stated there was no abdominal guarding; however, the examiner did note diffuse abdominal tenderness, which was especially found in the suprapubic area. 

Also of record is a March 2011 esophagogastroduodenoscopy report.  A review of the report shows the procedure was ordered as a result of upper gastrointestinal problems, more specifically esophageal dysphagia.  The procedure revealed mild gastritis of the stomach and antrum.      

In the March 2011 rating decision on appeal, the Veteran was awarded entitlement to service connection for IBS and granted a disability rating of 10 percent.  At that time, the Veteran was notified that a higher evaluation was not warranted unless there were symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

In April 2011, VA received a statement from the Veteran in which he reported that he indeed experienced, "constant symptoms of either diarrhea and constipation along with abdominal distress," and as such, stated he warranted a 30 percent rating; however, the Veteran did not mention experiencing impaired sphincter control, or symptoms such as leakage or involuntary bowel movements at that time.

The Board has reviewed the Veteran's treatment notes from the Huntington VAMC for the period of February 2011 to November 2011, and found substantially similar complaints to those described in the Veteran's February 2011 VA examination, and subsequent April 2011 statement.  

As noted above, in a November 2011 RO decision, the Veteran's disability rating was increased to 30 percent.  In that decision, the Veteran was notified that a higher evaluation was only warranted if there was evidence of impairment of sphincter control, with extensive leakage and fairly frequent involuntary bowel movements.  Although the Veteran's prior treatment reports did not evidence any reports of such significant symptomatology, in his January 2012 VA Form 9, the Veteran indicated his condition had worsened.  At that time, the Veteran stated he had recently begun to experience "continual leakage," as well as "a few accidents" on himself. 

A review of the Veteran's outpatient treatment reports from the Huntington VAMC from December 2011 to September 2013 shows complaints of rectal bleeding, loose liquid-consistency diarrhea, and leakage.  The Board notes the Veteran's February 2012 colonoscopy.  This procedure was indicated as a result of the Veteran's reports of abdominal pain, and to confirm a diagnosis of IBS over other conditions that could produce a common disability picture.  The report indicates the procedure revealed moderately severe diverticulosis in the colon.  This report does not evidence any sphincter impairment at that time.  

In November 2012, the Veteran was afforded a second VA examination.  During examination, the Veteran stated that he was still bothered by alternating diarrhea and constipation.  He also indicated his IBS was affecting his work, in that he missed an average of 3-4 days per month.  The Veteran reported that he was unable to work on the road as a Fish and Game Warden when he experienced diarrhea.  He stated he was taking Bentyl and Pantoprazole for his condition, but that he continued to experience alternating diarrhea and constipation on a weekly to biweekly basis.  He indicated his condition would last approximately 1-4 days, and he rarely experienced a normal intestine day.  The Veteran also reported that at its worst, he would constantly use the bathroom, and experienced some fecal leakage.  The examiner diagnosed IBS, and indicated the Veteran had not experienced any loss of weight as a result of the condition.  No evidence of impaired sphincter control was noted by the Veteran or the examiner at that time. 

The Veteran was afforded a videoconference hearing with the undersigned Veterans Law Judge in August 2013.  During his hearing he again endorsed symptoms such as loose watery stools, abdominal distress, occasional constipation, and leakage.  He stated he missed 19 days of work as a result of his gastrointestinal impairments.  He also reported daily fecal leakage, but stated he had not been diagnosed with an anal sphincter problem at that time. 

The Veteran submitted a private treatment note from Primary Plus dated in September 2013.  The clinician indicated the Veteran's IBS symptoms had recently worsened.  The physician also indicated the Veteran had anal laxity with poor tone, which was verified on examination.  The Veteran endorsed substantially similar symptoms to those noted in his prior statements and November 2012 VA examination report. 

In June 2014, the Veteran was afforded another VA examination.  At that time, it was reported that the Veteran's symptoms continued to be similar to those reported at his prior VA examination; however, the Veteran indicated the severity and frequency of the symptoms had worsened.  He stated he had more diarrhea and leakage, which necessitated his missing 20 days of work in the past 12 months.    

Upon physical examination, the examiner noted the Veteran's 10 pound weight loss resulting from his intestinal condition.  The examiner also stated the Veteran experiences impairment of sphincter control during his episodes of diarrhea, as well as abdominal distress. 

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to January 17, 2012, but is entitled to a 60 percent disability rating from January 17, 2012.  In this regard, the Board notes that for the earlier period, the evidence simply shows the presence of severe IBS, which is considered to be 30 percent disabling under the schedular criteria.  The first Veteran indicated his condition had worsened and resulted in fecal leakage on January 17, 2012.  Therefore, this is the date entitlement arose.  During the February 2011 VA examination, the Veteran denied fecal incontinence.  The Veteran's subsequent private treatment records from Primary Plus, as well as his June 2014 VA examination report, show the Veteran's IBS has resulted in anal laxity and poor tone.  This has resulted in fecal leakage, which was first reported by the Veteran in his January 17, 2012, VA Form 9.  

Consideration has been given to assigning a disability rating in excess of 60 percent for this period.  However, there is no evidence of record indicating that the impairment for this period more nearly approximated total loss of sphincter control required for a higher rating.  In this regard, the Board specifically notes that the Veteran's private physician found poor anal tone, not complete loss, and the Veteran reported intermittent loss of sphincter control.  Therefore, a higher disability rating is not warranted under Diagnostic Code 7332. 

Consideration has also been given to assigning a disability rating under an alternative gastrointestinal Diagnostic Code.  However, the Board notes that the Veteran's predominant symptom of his IBS is impairment of the sphincter and the anorectal muscle, with leakage and involuntary bowel movements, symptoms which are adequately contemplated by Diagnostic Code 7332.  Therefore, the assignment of a disability rating under another diagnostic code would not be appropriate at this time.  38 C.F.R. § 4.114.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of the 30 and 60 percent ratings assigned.  

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's IBS warrants a 30 percent rating from January 25, 2011, to January 16, 2012, and 60 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


